         Case 3:20-cv-00342-SI          Document 2       Filed 03/02/20    Page 1 of 10




                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON
                                    Portland
                                    - - - - - - DMSION




                                                    Civil Case No. - -  3:20-cv-00342-SI
                                                                          -------
 (Enter full name ofplaintiff)                      (to be assigned by Clerk's Office)
                       Plaintiff,

                        v.                          COMPLAINT FOR VIOLATION OF CNIL·
                                                    RIGHTS (PRISONER COMPLAINT)


· Co,umorg fuu111 y'                                 Jury Trial Demanded

 ta(I lbQI q (},u tJ T 'I fl;e, I O (i..            )Wes          []No
 'i('tt~ t?I::- C</~-6C/l) J JE1 AL
 (Enter full name ofALL defendant(s))


                       Defendant(s).


                                               I. PARTIES

         List your name, address, and telephone number below, and the same ieformation for
  each defendant. Make sure that the defendant(s) listed below are identical to those
  contained in the caption ofthe complaint. Attach additional sheets ofpaper if necessary.


  Plaintiff              Name:       R~tsf          J.      P6T£tt(ff
                         Street Address:       f>o #!iox    {,,OQCJ
                         City, State & Zip Code:     7 «eet ooO.. ) Of..       4


                        Telephone No.:
 Complaint for Violation of Civil Rights (Prisoner Complaint)                                1
 [Rev. 01/2018]
         Case 3:20-cv-00342-SI            Document 2          Filed 03/02/20         Page 2 of 10




 Defendant No. 1



                          City, State & Zip Code: --=--=-------1-~'--'--"-'=-=----------1:....L..
                         . Telephone No.:


                                                                                &,c., Gj
 Defendant No. 2          Name:
                          StreetAddn:ss:      ft5"
                          City, State & Zip Code:
                                                          bf:~e,
                                     CCUUl'lfilft. Ox, (flY

                                                           ~
                                                              9~   Ave.
                                                                 ---                           Qrt
                                                                                                     {t] (JS f
                          Telephone No.:


 Defendant No. 3          Name:       S'TCit/l OF C:REGorU
                          Street Address:
                                            --------------
                          City, State & Zip Code: _ _ _ _ _ _ _ _ _ __

                          Telephone No.:


 Defendant No. 4          Name:
                                  ----------------
                          Street Address:
                                          --------------
                          City, State & Zip Code: _ _ _ _ _ _ _ _ _ __

                          Telephone No.:


                                  II. BASIS FOR JURISDICTION

         Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any
 rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens
 v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
 federal officials for the violation of certain constitutional rights.

        A. You are bringing suit against (check all that apply):

                 D Federal officials (a Bivens claim)
                 ,   State or local officials (a § 1983 claim)



Complaint for Violation of Civil Rights (Prisoner Complaint)                                         2
[Rev. 01/2018]
        Case 3:20-cv-00342-SI          Document 2        Filed 03/02/20      Page 3 of 10




        B. What federal constitutional, statutory, or treaty right(s) is/are at issue?




                                III. STATEMENT OF CLAIMS

                                              Claim I

         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.

 Du~tfl c; J4 ~oLf C<r afctSfl -i; GQT oc,tf .oF ff Cq~
 ArVt ~an . l nTo ti ofJr[;Ol ltR eA (J)H[f-?,/2...
I PCAT. W\ t( lfCfnDs up /1-,VD $C<{rfL?/)/)£RfD
Utfs8ftl-L(, 1H-IL PoLI C(l i>r'ZLc.ftSE/j                                           ~-

A tpL-( c,z [)oG 0(7 mrZ fl kE/lLE$$[ Y
 TH:aT Is ,~1£ Yh t( l'tt<flJ caet5tt!G
 f->~RmrrNaY Dctrl16l~ ~ (s~K- 5rn17H t)(J7'1 or=
 Hrtme .. 3gll [. 3d. ,f[qJ 703( C/({I/CtR 20o:;) Hf/.()/rlb
-~LtC~ tx>a,        8f1li &cit D f{f2.suc_, I(} A: (Jfi}RflftSOJl~I~
 P35:XJU fl n Cf                It CfqR <(                     (5/l!t_ 1 I           fl   TO   3,114)
                                              Claim II

        . State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.

                                                  Dex;          Id A: o Tl rqrvr u Yl1
                                                    ,EETtt ftllJD
Complaint for Violation of Civil Rights (Prisoner Complaint)                                     3
[Rev. 01/2018]
Case 3:20-cv-00342-SI   Document 2   Filed 03/02/20   Page 4 of 10




                                                              TH




                               r.-   CUil/715             ~      HI g


                            -auo
                                 rn                                  T
           ~OL(C
          Case 3:20-cv-00342-SI   Document 2    Filed 03/02/20   Page 5 of 10




     ,t-f-e La                                                   IV FoR.c




ft ()Q
                                                                   S5



OF             CRr                 T 155

          --
         c.
                                         nJ/J




                                                                                To
0
           Case 3:20-cv-00342-SI   Document 2   Filed 03/02/20   Page 6 of 10




                                                           ro         !55U




                                                                 HouT
     n.n                OT
           T   tU




    I 11   -THr




5      T
                                                                                , t
                           f:l     Jtnt>
         Case 3:20-cv-00342-SI      Document 2         Filed 03/02/20   Page 7 of 10




      12             1± eoLrcrz: OF(2 rc:rzR uf7oeR
    TH /z,, LolUS or:::: 7 CJ()11E/)                {-fl~
   SLgT1~S. THrz: PoL!clc.. or-Acr=R
  Ari]) I) Hr$ f?oL/ er~ /J06 lJ$£<1t/1£6
  tn tZ UJ IT H:v L,{(  u 912: El N {J         ca
  LJS <zt> eKc E ss1 u ,z. J-oRce
  1CH-lrT WQS I/at fJJE~Su,5'c::plf~ A~
    :r- t/-01)   •
                            CktffP4fL lf 5vtKRrZIV!Je~E/J
                                           Claim III

       State here as briefly as possible the facts ofyour case. Describe how each defendant was
 involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
 necessary to give any legal arguments or cite any cases or statutes.

  {) E GLr ~EtVTS £11 Cl 5 cqa<;C?/\, BY
 Ttte: <Pot-r<1c2r OFFrcER,//jo0
 H-Q.n()C !Zls ~ U ,-=- To 7 H ~ FCICT
tt1z · 85LE145fz6 Tft!T Pc?(C!=
fX0 A e1 (!) Cf;DfZte ED IT 70 /[17T:rl(
JIV)tz. /:;l/(z{U LttC/13tt tt2V !ftl/lLJS, ///FRI~
1(1, 7tff£ fll/2 Al'Jl:i .:C: Wtl5 </4t'LLl!1G
t 7L ~Ut'f<tZ f)J/JE:~' I ft! Tiff? Zd/J
 CJF ·m V l_l(l26 S               .

 (Ifyou have additional claims, describe them on another piece ofpaper, using the same
 outline.)

Complaint for Violation of Civil Rights (Prisoner Complaint)                                  4
[Rev. 01/2018)
     Case 3:20-cv-00342-SI   Document 2   Filed 03/02/20   Page 8 of 10




         OF

w




OF
    Case 3:20-cv-00342-SI      Document 2   Filed 03/02/20   Page 9 of 10




                a. r---




       Q \AQ l-1      1-:::.1 rzD      Imm
0          W\ fV'l        ft    y
                  Case 3:20-cv-00342-SI          Document 2        Filed 03/02/20      Page 10 of 10
.   . .



                            IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

          I have filed for administrative relief as to all claims in Section III and have concluded all
          administrative appeals available to me.




                                                     V. RELIEF

                State briefly exactly what you want the court to do for you and the amount, ifany, of
           monetary compensation you are seeking. Make no legal arguments. Cite no cases or statutes.

                  ;:£ Wa rJ T      8 fs m () £ fsU c:::
                                                  J(v) c-f
               Damt{Gtl Bf£Pa1a<, An.JD Soff)(~-
               Gc~ OE (57s m ET1 C 5orRGURt!            '
              1o CCV~rf ?ft/Z-_ /!£UTa( 5CqocES,
                 Tft_ l-so ll:L Cl OT ff> 5-.
          · DcLUH;,';)=U/lfJccc,000.00~3 ·
                                                     OI/                                 1///Lf
          ~q<;/f(CfllPtfl)Sqz-;o(l Fofs ma&TQC A-flJtJ
           \P\f9SfCq( CxM?a6e 1Y/FL(CT{z/j ?t/JctlJ #IE-
                    n
           Dtl~I G T lf(Z_                  G !Z(l) C rz . II (l D
                                           () (z.GL!               .
            A9:JJuLr               uS10G fX05<;1v1~ B;:fm._ NJJ111sf #l6.
                  I declare under penalty of perjury that the foregoing is true and correct.

                  Signed this   O I day of_-+-~~.____,_-+-'ll""




          Complaint for Violation of Civil Rights (Prisoner Complaint)                                    5
          [Rev. 01/2018]
